


Exhibit 10.2
TERM LOAN NOTE
January 7, 2014
$22,000,000.00    
FOR VALUE RECEIVED, the undersigned, HEALTHCARE TRUST OF AMERICA HOLDINGS, LP, a
Delaware limited partnership (the “Borrower”), promises to pay, without offset
or counterclaim, to the order of Bank of Montreal (hereinafter, together with
its successors in title and assigns, the “Lender”) in care of the Administrative
Agent to the Administrative Agent’s address at 383 Madison Avenue, New York, NY
10179, or at such other address as may be specified in writing by the
Administrative Agent to the Borrower, the principal sum of Twenty-Two Million
Dollars ($22,000,000.00) or, if less, the aggregate unpaid principal amount of
all Term Loans made by the Lender to the Borrower pursuant to the Revolving
Credit and Term Loan Agreement, dated as of March 29, 2012, as amended by
Amendment No. 1 to Revolving Credit and Term Loan Agreement dated as of March 7,
2013 and by Amendment No. 2 to Revolving Credit and Term Loan Agreement dated as
of the date hereof, among the Lender, the Borrower, Healthcare Trust of America,
Inc., the other lending institutions named therein and JPMorgan Chase Bank,
N.A., as administrative agent (the “Administrative Agent”) (as amended,
restated, replaced, supplemented or modified from time to time, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement. Unless
otherwise provided herein, the rules of interpretation set forth in Article I of
the Credit Agreement shall be applicable to this Note.
The Borrower also promises to pay (a) principal at the times provided in the
Credit Agreement and (b) interest from the date hereof on the principal amount
unpaid at the rates and times set forth in the Credit Agreement and in all cases
in accordance with the terms of the Credit Agreement. Late charges and other
charges and default rate interest shall be paid by Borrower in accordance with
the terms of the Credit Agreement. The entire outstanding principal amount of
this Note, together with all accrued but unpaid interest thereon, shall be due
and payable in full on the Maturity Date. The Lender may endorse the record
relating to this Note with appropriate notations evidencing advances and
payments of principal hereunder as contemplated by the Credit Agreement. Such
notations shall, to the extent not inconsistent with the notations made by the
Administrative Agent in the Register, be conclusive and binding on the Borrower
in the absence of manifest error; provided, however, that the failure of any
Lender to make any such notations shall not limit or otherwise affect any
Obligations of the Borrower.
Payments of both principal and interest are to be made in the currency in which
such Term Loan was made and as specified in the Credit Agreement in immediately
available funds to the account designated by the Administrative Agent pursuant
to the Credit Agreement.

 

--------------------------------------------------------------------------------




This Note is issued pursuant to, is entitled to the benefits of, and is subject
to the provisions of the Credit Agreement and the other Loan Documents. The
principal of this Note is subject to prepayment in whole or in part in the
manner and to the extent specified in the Credit Agreement. The principal of
this Note, the interest accrued on this Note and all other obligations of the
Borrower are full recourse obligations of the Borrower, and all assets and other
properties shall be available for the payment and performance of this Note, the
interest accrued on this Note, and all of such other Obligations.
In case an Event of Default shall occur and be continuing, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.
The Borrower and all the parties hereto, whether as makers, endorsers, or
otherwise, hereby waive presentment for payment, demand protest and notice of
any kind in connection with the delivery, acceptance, performance and
enforcement of this Note, and also hereby assent to extensions of time of
payment or forbearance or other indulgences without notice.
THIS NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE PARTIES
HERETO DETERMINED, IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW TO THE EXTENT THAT
WOULD REQUIRE APPLICATION OF SUBSTANTIVE LAWS OF ANOTHER JURISDICTION).


[Signature Page to Follow]





-2-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed in its
name as of the date first above written.
HEALTHCARE TRUST OF AMERICA HOLDINGS, LP
By:
Healthcare Trust of America, Inc.,

its general partner
By: /s/ Kellie S. Pruitt
Name: Kellie S. Pruitt
Title: Chief Financial Officer






 